IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL JONES, §
§ No. 25 , 20 1 7
Defendant Below, §
Appellant, § Court BeloW_Superior Court
§ of the State of Delaware
V. §
§ Cr. ID No. 9911016309 (N)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: October 4, 2017
Decided: October 10, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.
0 R D E R

This 10th day of October 2017, having considered the briefs and the record
beloW, it appears to the Court that the Superior Court’s judgment summarily
dismissing Petitioner’s Amended Motion for Postconviction Relief should be
affirmed on the basis of and for the reasons assigned in the Superior Court’s
December 16, 2016 Memorandum Opinion and Order.l

NOW, TI-IEREFORE, IT IS ORDERED that the judgment of the Superior
Court is hereby AFFIRMED.

BY THE COURT:

/s/ Gary F. T raynor

 

l State v. Jones, 2016 WL 7338591 (Del. Super. Ct. Dec. 16, 2016).